IN THE SUPREME COURT OF THE STATE OF NEVADA


                        WARREN HAVENS,                                         No. 84224
                                                Appellant,
                                   vs.
                       ARNOLD LEONG; AND CHERYL
                       CHOY,
                                        Respondents.
                                                                                 FILED
                                                                                 FEB 2 2 2022
                                                                                 ELIZA8ER4 A. BROWN
                                                                              C1.ERK9F.S9PREME COURT

                                                                             BY DiF.Z1Ce




                                            ORDER DISMISSING APPEAL

                                   This is an appeal from a district court minute order. Eighth
                       Judicial District Court, Clark County; Elham Roohani, Judge.
                                   Review of the notice of appeal and documents before this court
                       reveals a jurisdictional defect. This court "may only consider appeals
                       authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129
                       Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule authorizes
                       an appeal from a district court's minute order. See NRAP 3A(b) (listing
                       appealable orders); State, Div. of Child and Family Serv's v. Eighth Judicial
                       Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004) ("[D]ispositional
                       court orders that are not administrative in nature, but deal with the
                       procedural posture or merits of the underlying controversy, must be
                       written, signed, and filed before they become effective). And it does not
SUPREME COURT
     OF
   NEVADA

(01 1Y47A   (rdie*.•
                                                                                             c2,?-0.5b
                      appear from the district court docket entries that the district court has
                      entered an appealable order. Accordingly, this court lacks jurisdiction and
                                  ORDERS this appeal DISMISSED.




                                                                        , J.
                                              Silver


                                                 J.
                      Cadish




                      cc:   Hon. Elham Roohani, District Judge
                            Warren Havens
                            Ben A. Lehavi
                            Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA


an   1947A .211SP".
                                                          2